Robert Cohen Tel. cohenr@gtlaw.com December 4, 2009 VIA EDGAR Jeffrey P. Riedler United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:Responses to comment letter dated November 25, 2009 BioCancell Therapeutics Inc Registration Statement on Form S-1,Filed September 24, 2009, File No. 333-162088 Dear Mr. Riedler: This letter is written in response to the comments of the Staff of the United States Securities and Exchange Commission (the “Commission”) received by facsimile on November 25, 2009, with respect to the above referenced Form S-1 Registration Statement File No. 333-162088 (“Registration Statement”) initially filed September 24, 2009 of BioCancell Therapeutics Inc. (the “Company”).For ease of reference, the Staff’s comments are each set forth in full below in bold-type, and the Company’s response immediately follows each comment. General 1. It appears you are conducting an all-or-none offering, and therefore, Exchange Act Rule 10b-9 would apply. Tell us how you will structure your offering to ensure compliance with this rule. For example, how will you provide purchasers with the “specified price” as contemplated by the rule and prompt refunds if all amounts are not sold.Explain how the funds will be segregated to ensure availability for prompt refunds, if required. Revise the registration statement as appropriate. The Company advises that it has determined to retain a placement agent to conduct a firm commitment underwritten offering of its securities and has revised
